
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 553
		IN THE HOUSE OF REPRESENTATIVES
		
			June 17, 2009
			Ms. Waters (for
			 herself, Mr. Gutierrez,
			 Mr. Clay, Mr. Al Green of Texas,
			 Mr. Ellison, and
			 Mr. Grayson) submitted the following
			 resolution; which was referred to the Committee on Financial
			 Services
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives that the Secretary of the Treasury and the Chairman of the
		  Board of Governors of the Federal Reserve System should protect and enhance
		  consumer and business access to credit by utilizing the provisions of the
		  Federal Reserve Act and the Emergency Economic Stabilization Act of 2008, and
		  reserving access to liquidity programs for those financial institutions that
		  have maintained or increased lending activities since the height of our
		  economic crisis in October 2008.
	
	
		Whereas our country is currently in the middle of a
			 foreclosure crisis, with an average of 6,600 foreclosures occurring each
			 day;
		Whereas since the initial credit disruption of 2007, our
			 national unemployment rate has risen above 8 percent, leading to 5,700,000 lost
			 jobs;
		Whereas approximately 145,000,000 Americans presently have
			 credit cards, with the average household carrying more than $8,000 in credit
			 card debt;
		Whereas with gas and food prices rising to record highs,
			 many families are using credit cards to make up the difference between today’s
			 higher prices and their stagnant or lost wages;
		Whereas even credit cardholders with accounts in good
			 standing, have seen their credit limits reduced;
		Whereas otherwise creditworthy borrowers have been denied
			 credit;
		Whereas the costs of accessing the capital markets remain
			 too steep for many small and mid-sized companies, preventing them from
			 obtaining needed capital for day-to-day expenses and expansion;
		Whereas domestic businesses are increasingly drawing on
			 their lines of credit to repay debt, meet payroll costs, and expand core
			 product areas;
		Whereas reductions in a business’ ability to access credit
			 is causing an increase in unemployment and a decrease in economic growth, as
			 evidenced by a drop in gross domestic product of 6.1 percent for the first
			 quarter of 2009;
		Whereas reductions in a consumer’s ability to access
			 credit is causing significant financial hardship to the average American
			 family;
		Whereas since 2007, the United States Government has
			 provided banks and financial institutions access to $700,000,000,000 through
			 the Troubled Asset Relief Program (TARP);
		Whereas the Supervisory Capital Assessment Program
			 implemented by the Secretary of the Treasury and the Board of Governors of the
			 Federal Reserve System demonstrates that our largest bank holding companies
			 have enough capital to resume normal lending activities;
		Whereas despite receiving more than $1,000,000,000,000 in
			 Government assistance, improvements to system-wide liquidity, and signs of
			 receding market risk, financial institutions continue to tighten restrictions
			 on consumer and business access to credit; and
		Whereas the inability of potential homebuyers to obtain
			 mortgages is prolonging the housing and economic crises: Now, therefore, be
			 it
		
	
		That it is the sense of the House of
			 Representatives that the Secretary of the Treasury and the Chairman of the
			 Board of Governors of the Federal Reserve System should—
			(1)protect and enhance every American
			 consumer’s and business’s access to credit;
			(2)encourage credit
			 card issuers, banks, and other creditors to recognize longstanding customers
			 who are in good standing by not cutting their credit lines or raising their
			 interest rates; and
			(3)reserve access to
			 programs under the Federal Reserve Act and the Emergency Economic Stabilization
			 Act for those institutions that are working to increase consumer and business
			 access to credit.
			
